—Order unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that petitioner satisfied its burden of proving by clear and convincing evidence that respondent substantially and continuously or repeatedly failed to maintain contact with or plan for the future of her children for a period of more than one year notwithstanding petitioner’s efforts to encourage her to strengthen the parental relationship (see, Social Services Law § 384-b [7] [a]; Matter of Joseph H., 185 AD2d 682, 683). Those efforts included formulating a specific plan with respondent for the return of the children to her, setting up a visitation schedule, assisting *1078respondent with housing and transportation needs and referring her to counseling on domestic violence issues, her cocaine and alcohol addiction and parenting skills. Despite those efforts, respondent discontinued counseling, was sporadic in visiting the children, lost her apartment, and continued to use cocaine. Thus, petitioner satisfied its burden of proving permanent neglect (see, Matter of Star Leslie W., 63 NY2d 136, 142-144). (Appeal from Order of Erie County Family Court, Mix, J. —Termination of Parental Rights.) Present—Fallon, J. P., Wesley, Doerr, Balio and Boehm, JJ.